Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0179698) in view of Chang (US 2014/0137128).
In regards to claims 1, 7, and 11, Liu teaches
a semiconductor memory device including a plurality of memory blocks, a plurality of planes which include the memory blocks and a plurality of memory dies in which the planes are included; (Liu, fig. 1 device 110 containing memory 116.  fig. 2 shows the memory is split into dies, where each die contains multiple planes and each plane contains a plurality of memory blocks.)
a controller configured to store user data and metadata determined based on a command received from a host, in a plurality of super memory blocks, each including some of the memory blocks (fig. 1, device controller 112, ¶114 teaches super blocks are composed of single blocks from different planes of memory and user data received from a host and meta data is written to the superblocks (i.e. a superblock is essentially a striping scheme)
Liu doesn’t explicitly teach 
a segment queueing circuit configured to queue segments of the user data or the metadata to N virtual die queues, which are included in the controller, according to a striping scheme, where N is a natural number; and a segment storage circuit configured to store the queued segments of the user data or the metadata in a super memory block among the super memory blocks, wherein the queued segments of the user data or the metadata are stored in the memory blocks in the super memory block, according to a striping scheme.   
Change teaches
a segment queueing circuit configured to queue segments of the user data or the metadata to N virtual die queues, which are included in the controller, according to a striping scheme, where N is a natural number; and a segment storage circuit configured to store the queued segments of the user data or the metadata in a super memory block among the super memory blocks, wherein the queued segments of the user data or the metadata are stored in the memory blocks in the super memory block, according to a striping scheme.   (¶22-25 and fig. 2 teaches tasks queues 232 of a virtual driver associated with user data and meta data, these tasks are then moved to execution queues 234 (which can be any number N to correspond to the number of parallel accessible parts of the memory), where each execution queue is associated with a channel, where each channel can be associated with a single flash memory (die)  or part of a flash memory (plane))
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have incorporated the virtual driver with the virtual task and execution queues as taught by Chang into part of the memory controller of Liu such that it allows for tasks to be better managed and prioritized by task type, increasing the efficiency of the of the flash memory.
In regards to claims 2 and 12, Liu further teaches
wherein the controller controls the semiconductor memory device to keep the number of memory blocks in each of the super memory blocks the same.   
In regards to claims 3, 8 and 13, Liu further teaches
wherein the respective segments of the metadata comprise respective pieces of map data for the respective segments of the user data.  (¶53 teaches meta data contains data for FTL managements (i.e. mapping data))
In regards to claims 5, 10, and 15, Liu further teaches
wherein the segment storage circuit stores the queued segments of the user data or the metadata in the super memory block in a sequence in which the user data or the metadata are queued to each virtual die queue.  (¶87 teaches superblocks can be configured for just user data or metadata (i.e. as a superblock is comprised of a block from each die, therefore the user data or metadata for that super block needs to be queued to each die queue)
In regards to claims 6, and 16, Liu further teaches
wherein the segment storage circuit stores the segments of the user data and the segments of the metadata in different super memory blocks.  (¶87 teaches superblocks can be configured for just user data or metadata)
Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0179698) in view of Chang (US 2014/0137128) and in further view of Saxena (US 2020/0097403).
In regards to claim 4, 9, and 14 the combination of Liu and Chang may not explicitly teach
wherein the respective segments of the metadata comprise journaling information on at least one of the respective segments of the user data and the respective pieces of map data.  
	Saxena teaches
wherein the respective segments of the metadata comprise journaling information on at least one of the respective segments of the user data and the respective pieces of map data.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Saxena, such that the metadata as taugh by Liu would also include log (journal) data of the FTL (which includes mapping data associated with a segment of user data).  One of ordinary skill in the art would have been motivated to make this modification, as including log data of the FTL aids in data recovery of the storage device due to unexpected failures (i.e unexpected loss of power).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137